Citation Nr: 0637223	
Decision Date: 12/01/06    Archive Date: 12/12/06	

DOCKET NO.  04-37 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the postoperative residuals of fracture of the 4th and 5th 
metacarpals (fingers) of the right hand. 

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a stab wound of the left posterior chest.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from April 1959 to April 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which granted service connection 
for the postoperative residuals of a fracture of the 4th and 
5th metacarpals of the right hand, and which granted service 
connection for a residual scar of a stab wound of the left 
posterior chest, each evaluated as noncompensable.  The 
veteran disagreed with the assigned evaluations.  The case is 
now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  The veteran sustained a right hand fracture of the fourth 
finger in 1959 and of the fifth finger in 1960, and underwent 
an open reduction and internal fixation at the time of the 
second injury.  

3.  Current VA examination reveals that right hand 
postoperative scarring is nontender, nonadherent and 
nondisfiguring, 3 centimeters in length, there is no 
restriction in range of movement, grip strength is full and 
equal with the left hand, no nerve damage is identified, and 
the only identifiable residual is some chronic pain and 
stiffness consistent with right hand strain.  

4.  The veteran received a penetrating knife wound in the 
posterior aspect of the left lower chest, which penetrated 
the lower lobe of the left lung, but with no artery or nerve 
involvement.  

5.  The service medical records reveal that this wound had no 
artery or nerve involvement and healed without any 
identifiable residuals; current examination only noted the 
existence of a 2-centimeter scar to the left posterolateral 
chest wall which was not tender, not adherent, caused no 
restriction of movement, and no ill effect to any part 
affected.


CONCLUSIONS OF LAW

1.  The criteria for the award of a 10 percent evaluation, 
but no higher, for the postoperative residuals of fracture of 
the 4th and 5th metacarpals of the right hand have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805, 4.124a, Diagnostic Code 8516 (2005).

2.  The criteria for an increased (compensable) evaluation 
for the residuals of a stab wound scar of the left posterior 
chest have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.117, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice several months 
prior to the issuance of the rating decision now on appeal 
from August 2003.  That notification informed him of the 
evidence necessary to substantiate his claims, the evidence 
he was responsible to submit, the evidence VA would collect 
on his behalf, and advised he submit any relevant evidence in 
his possession.  The service medical records were collected 
for review, records of the veteran's outpatient treatment 
with VA were collected, and the veteran was provided VA 
examinations which are adequate for rating purposes.  An 
attempt was made to obtain certain private medical records 
and a reply was received from the identified facility 
indicating that there were no records for the veteran on 
file.  Because grants of service connection for each claimed 
disability were awarded, and the only issue remaining is that 
of an accurate and fair evaluation, the Board finds that all 
relevant evidence necessary exists in the two VA examinations 
on file.  Accordingly, the Board finds VCAA is satisfied in 
this appeal.  38 U.S.C.A. §§ 5102, 5013, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

In August 2002, prior to the receipt of the veteran's claim 
giving rise to the current appeals in June 2003, the 
schedular criteria for evaluating disabilities of the skin 
and scars was amended.  Under 38 U.S.C.A. § 4.118, Diagnostic 
Code 7801, scars, other than the head, face, or neck that are 
deep or cause limitation of motion and which cover an area 
exceeding 6 square inches warrant a 10 percent evaluation.  
Under Diagnostic Code 7802, scars other than the head, face, 
or neck that are superficial and do not cause limited motion 
warrant a 10 percent evaluation if they cover an area of 144 
square inches or greater.  Under Diagnostic Code 7803, 
superficial scars (scars not associated with underlying soft 
tissue damage) which are unstable where, for any reason there 
is a frequent loss of covering of the skin over the scar 
warrant a 10 percent evaluation.  Under Diagnostic Code 7804, 
superficial scars which are painful on examination warrant a 
10 percent evaluation.  Under Diagnostic Code 7805, other 
scars will be rated based upon any identifiable limitation of 
function of any affected part.  

The ulnar nerve affects flexor contraction of the ring and 
little fingers and may affect the ability of extending these 
fingers or spreading these fingers.  Mild incomplete 
paralysis of the ulnar nerve warrants a 10 percent evaluation 
for either the major or minor hand.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

Analysis:  The service medical records confirm that the 
veteran fractured his right hand fourth metacarpal in 
November 1959, and his right hand fifth metacarpal in 1960 
which was repaired by surgical open reduction and internal 
fixation.  These records also confirm that the veteran was 
stabbed in the left lower lung lobe in January 1960.  These 
records also confirmed that these injuries were appropriately 
treated and healed without any particularly identifiable 
residuals during service, and the separation examination does 
not identify any residual disability to either the right hand 
or the stab wound.

There are no post-service medical records indicating that the 
veteran sought or required any form of continuing care or 
treatment for these problems.  He filed a claim for these 
disabilities in June 2003, and after receiving the service 
medical records, the RO granted service connection for each 
injury but assigned noncompensable evaluations based upon 
current VA examinations, and the veteran appealed the 
noncompensable evaluations.

In August 2003, the veteran was provided VA examinations.  
With respect to the hands, the veteran could touch the 
fingertips of both hands to the thumbs and to the approximate 
median fold of the palms.  Grip strength was strong and equal 
bilaterally.  There was no loss of range of motion or 
strength noted in either hand.  The VA physician reviewed the 
service medical records, noting the history of open reduction 
and internal fixation that occurred in 1960, and noted that 
there was a 3-centimeter whitish scar which was well healed, 
but the scar was not tender to palpation, did not adhere to 
underlying tissue, caused no restriction of movement, and 
there was no keloid formation or ulcerations.  He noted that, 
on direct observation, the scar was barely visible.  X-ray 
studies of both hands revealed mild arthritic changes at the 
base of the thumb at the first joint bilaterally, slightly 
worse on the left.  There were early arthritic changes 
involving the right hand involving only the first metacarpal 
joint.  There was some very slight narrowing of the 
interphalangeal joints of both hands but bony mineralization 
was otherwise normal.  

The only identifiable residual with respect to the stab wound 
was a 2-centimeter pinkish scar to the left posterolateral 
chest wall.  It also was not tender to palpation, was not 
adherent to underlying tissue, caused no restriction of 
movement, had no ulcerations, and was also identified as 
barely visible.

The veteran has argued that arthritis of his right hand is 
attributable to his two finger fractures with open reduction 
surgery.  The X-ray studies do not confirm any identifiable 
arthritic changes specifically involving the two service-
connected 4th and 5th fingers of the right hand.  The only 
specifically identified changes involve the base of the 
thumb, worse on the left, and the right hand first metacarpal 
joint.  Otherwise noted very mild narrowing involves multiple 
interphalangeal joints.  The evidence does not support a 
finding that any identified arthritic changes of the right 
hand are in any way attributable to the veteran's service-
connected postoperative fractures of the 4th and 5th fingers 
of the right hand.

The RO denied any compensable evaluation noting that the 3-
centimeter scar identified did not qualify for compensable 
evaluation under any of the applicable diagnostic codes and 
the Board concurs in this finding.  Under Diagnostic 
Code 7801, that 3-centimeter barely visible scar does not 
exceed 6 square inches, under Diagnostic Code 7802, that scar 
is not 144 square inches or greater in size, under Diagnostic 
Code 7803, that scar is not unstable, under 7804, that scar 
is not painful on examination, and under Diagnostic Code 7805 
there is no limitation of function of the right hand in any 
way attributable to the veteran's scar.  

However, the veteran did complain of a chronic pain, 
stiffness and cramping in the right hand and the examining 
physician confirmed chronic pain to the right hand and 
stiffness "which would be consistent with right hand strain," 
which was clearly related to the service-connected 
disability.  Although there was no neurological damage to the 
hand identified during service, and nerve damage was at that 
time specifically ruled out, the Board finds that findings of 
chronic pain and stiffness akin to a chronic right hand 
strain warrants a rating by analogy to mild incomplete 
paralysis of the ulnar nerve under 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 which warrants a 10 percent evaluation 
for either the major or minor hand.  The ulnar nerve controls 
flexor contraction of the 4th and 5th fingers and affects 
full contraction and extension and spread of those fingers.  
A chronic strain of the right hand found on examination is 
closely analogous to a mild incomplete paralysis of that hand 
and warrants a 10 percent evaluation in consideration of 
38 C.F.R. §§ 4.3, 4.7, 4.20. 

The Board, parenthetically, finds it noteworthy that at no 
point in either of the two VA examinations provided, did the 
physician identify whether the veteran was right or left hand 
dominant.  It would be appropriate for this matter to be 
cleared up upon any future examination.  

The RO granted service connection for the stab wound scar on 
the left posterior chest, as the only identifiable residual 
from this initial injury.  Although the service medical 
records clearly reveal that the stab wound penetrated the 
left lower lobe of the lung, this is shown to have been 
entirely healed without any identifiable internal disability 
to the lung, musculature, nerves or bones.  The Board concurs 
in this assessment.  The only identifiable residual is a 
barely visible scar which is 2 centimeters in length.  

Under Diagnostic Code 7801, this scar did not exceed 6 square 
inches in size, under Diagnostic Code 7802, this scar was 
certainly not 144 square inches or greater, under Diagnostic 
Code 7803, this scar was not unstable with frequent loss of 
covering of the skin over the scar, under Diagnostic 
Code 7804, this scar was not painful on examination, and 
under Diagnostic Code 7805, this scar caused no limitation of 
function of any affected part.  Accordingly, no compensable 
evaluation is warranted for this scar.  The evidence on file 
does not show the existence of any other adverse identifiable 
residual attributable to the initial stab wound on the basis 
of current thorough VA examinations.  


ORDER

Entitlement to an evaluation of 10 percent, but no higher, is 
warranted for the postoperative residuals of fractures of the 
4th and 5th metacarpals of the right hand, rated by analogy 
to Diagnostic Code 8516 for mild incomplete paralysis of the 
ulnar nerve of the right hand.

An increased (compensable) evaluation for the residual scar 
from a stab wound of the left posterior chest is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


